Citation Nr: 0604772	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  04-28 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a lung disability, to 
include as due to asbestos exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel






INTRODUCTION

The veteran had active service from June 1946 to April 1948.

This matter comes to the Board of Veterans' Appeals' (Board) 
on appeal from an August 2003 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for a lung disability.


FINDING OF FACT

The competent evidence of record does not demonstrate that 
the veteran has a current, chronic lung disability that is 
causally related to his active service, to include exposure 
to asbestos.


CONCLUSION OF LAW

A lung disability, to include as due to asbestos exposure, 
was not incurred in, or aggravated by, active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a July 2005 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The letter also requested that he 
submitted any evidence in his possession that pertained to 
the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the issue on appeal was 
decided prior to issuance of VCAA notice.  Nevertheless, the 
Court in Pelegrini noted that such requirement did not render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, Pelegrini specifically noted 
that there was no requirement that the entire rating process 
be reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the July 2005 VCAA notice was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the record contains the 
veteran's service medical records, private treatment records, 
and VA treatment records and examination reports.  The 
veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
any further evidence not already of record.  The Board has 
also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Legal Criteria

Service Connection--Generally

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).

Service Connection--Asbestos Related Claims

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 
1997) (hereinafter "M21-1").  Also, an opinion by VA's Office 
of General Counsel discussed the development of asbestos 
claims.  VAOPGCPREC 4-00.

VA must analyze the issue on appeal under these 
administrative protocols using the following criteria.  Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  The latency period for asbestos- 
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease.  M21-1, Part VI, 
7.21(b)(2), p. 7-IV-3 (January 31, 1997).  An asbestos-
related disease can develop from brief exposure to asbestos.  
Id.

VA's Manual 21-1, Part VI, para. 7.21 (October 3, 1997) 
contains guidelines for the development of asbestos exposure 
cases.  Part (a) in essence acknowledges that inhalation of 
asbestos fibers can result in fibrosis and tumors, and 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  

VA's Manual 21-1, Part VI, para. 7.21(b) (October 3, 1997) 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  Noted is that 
the latent period varies from 10-to-45 or more years between 
first exposure and development of disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  

VA's Manual 21-1, Part VI, para. 7.21(d) (October 3, 1997) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
See also VAOPGCPREC 4-2000 (April 13, 2000), published at 65 
Fed Reg. 33,422 (2000); Ashford v. Brown, 10 Vet. App. 120, 
123-24 (1997) (while holding that the veteran's claim had 
been properly developed and adjudicated, the Court indicated 
that the Board should have specifically referenced the DVB 
Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  

Legal Analysis

The veteran asserts that service connection is warranted for 
a lung disability.  The Board has reviewed all of the 
evidence in the veteran's claims folder.   Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, 
extensive evidence submitted by the veteran or on his 
behalf.   Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).   Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The veteran's contemporaneous service records do not 
establish that he ever complained of, or sought treatment for 
a lung disability in-service.  Significantly, on his April 
1948 separation examination, the examiner reported that the 
veteran's respiratory system was normal and that a chest x-
ray was negative.  However, the veteran does not contend that 
he had an in-service lung disability.  Rather, he asserts 
that he has a current lung disability that is related to 
asbestos while stationed at naval shipyards in San Pedro and 
Long Beach, California.  However, the record does not 
demonstrate that he was ever stationed at such naval 
shipyards.  In this regard, his April 1948 discharge 
certificate reflects that he was stationed in San Diego, as 
well as on the USS EPCE (R) 857.  Nevertheless, because his 
discharge certificate also reflects that he was a fireman, 
the Board, resolving all doubt in favor of the veteran, finds 
that he was exposed to asbestos during his military service.

Thus, the next question becomes whether the veteran has a 
current lung disability that is related to such exposure, or 
otherwise to service.  The record reflects that the veteran 
sought treatment for acute bronchitis in June 1980 and 
February 2005 and that he currently uses a Combivent inhaler.  
Additionally, an October 2003 VA chest x-ray found that the 
veteran had somewhat prominent infrahilar basilar lung 
markings, which the radiologist indicated was probably 
related to depth of inspiration, technique, and chronic 
basilar changes.  Further, on a private February 2005 chest 
CT scan, the radiologist's impression was diffusely scattered 
linear pleural calcifications with associated areas of 
pleural thickening.  Significantly, he stated that such 
findings could be found in prior asbestos exposure, but that 
previous empyema, hematomas, TB, or talc exposure could also 
cause such findings. 

However, the competent medical evidence of record 
demonstrates that such pulmonary findings were acute and 
transitory and not reflective of a chronic lung disability.  
In this regard, it is significant to point that on VA 
examination in October 2005, he had normal pulmonary findings 
on clinical examination and testing.  For instance, pulmonary 
functioning testing found that the veteran had normal 
spirometry and good bronchiolator response.  Further, the 
examining clinician reported that chest x-rays taken in 
conjunction with the examination showed that the veteran's 
lungs were clear, with no focal pulmonary lesions or 
effusions found, and that he had normal pulmonary 
vasculature.  She also reported that the veteran's lungs were 
clear to auscultation anteriorly and posteriorly on clinical 
examination.  

Additionally, the Board observes that despite the reported 
normal pulmonary findings on examination, the examiner 
diagnosed the veteran with intermittent, mild reactive airway 
disease.  However, it is significant to point out that the 
examiner opined that such condition was not related to any 
service-connected exposure or treatment.

Thus, based on the above medical findings, the Board 
concludes that although the veteran may have had a history of 
pulmonary findings, including acute bronchitis and pleural 
thickening, as well as current intermittent mild reactive 
airway disease, there is no evidence that he has a current, 
chronic lung disability that is related to service, to 
include asbestos exposure in service.  Due consideration has 
been given to the veteran's statements that he has a lung 
disability that is due to asbestos exposure in service.  
However, he is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
of record, including the October 2005 VA examination 
findings, is of greater probative value than the veteran's 
statements in support of his claim.

Therefore, in weighing the evidentiary record and with 
application of all governing criteria, the Board finds that 
the preponderance of the evidence is against a grant of 
service connection for a lung disability, to include as due 
to asbestos exposure.  The Board has considered the doctrine 
of giving the benefit of the doubt to the veteran, under 
38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2004), 
but does not find that the evidence is of such approximate 
balance as to warrant it's application.  Accordingly, the 
veteran's claim is denied.


ORDER

Entitlement to service connection for a lung disability, to 
include as due to asbestos exposure, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


